DETAILED ACTION
	Claims 1-28 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on June 29, 2022 has been acknowledged and has been entered into the present application file.
Election/Restrictions
Applicant’s amendments to claims 14-16 have converted compound claims to method of use claims.  Accordingly, claims 14-16 are now grouped with Group II instead of Group I.
Applicant's election with traverse of Group I (claims 1-13 and 17-21) along with an election of species in the reply filed on June 29, 2022 is acknowledged.  The traversal is on the grounds that the claims are drawn to a compound and method of use that are considered to have unity of invention.  This is not found persuasive because the core structure of Formula II has been shown to not possess a special technical feature over the prior art.  Additionally, the Applicant has traversed on the grounds that there would not be a serious burden on the Examiner to examine the inventions together.  However, burden is not a consideration in international lack of unity practice.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 14-16 and 22-28 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
	The Applicant has made an election of species in the present application.  As the elected specie has been found to be unpatentable, the search has been limited to the elected species.  Claim 1 does not allow for the elected specie as Y and Z are not allowed to by CH2 to allow for a methyl group to be present when R2 or R3 is additionally hydrogen.  Therefore, claims 1-9, 11-13, and 17-21 do not read on the elected specie, and are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
	The claim to priority as a 371 filing of PCT/US2019/055330 filed on October 9, 2019, which claims benefit of 62/744,795 filed on October 12, 2018 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on April 9, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is drawn to a compound where Y or Z is CH2 and R2 or R3 is hydrogen.  However, base claim 1 does not allow Y or Z to be CH2 by virtue of the group -C(R5)- not having a second substituent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigi et al. (IT 1247970).
Bigi et al teach 5,8-dihydroxy-6-methylnapthalene-1,4-dione.  See compound 11, page 12.
Conclusion
Claim 10 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626